 Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 1 of 12 PageID #: 566



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


DEBRA J. LOVETT,                                 )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 4:19-cv-2126-JAR
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of Social Security,                 )
                                                 )
            Defendant.                           )


                                MEMORANDUM AND ORDER

        This is an action under 42 U.S.C. § 405(g) for judicial review of the Commissioner of

Social Security’s final decision denying Plaintiff Debra Lovett’s application for supplemental

security income benefits under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.

        I.         Background

       Plaintiff applied for supplemental security income on January 23, 2017, alleging disability

as of January 19, 2017 due to paranoid schizophrenia, bipolar, depression, hearing voices, and

various other mental issues. After her application was denied at the initial administrative level,

Plaintiff requested a hearing before an administrative law judge (“ALJ”). Following a hearing on

October 11, 2018, the ALJ issued a written decision on February 12, 2019, denying Plaintiff’s

application. Plaintiff’s request for review by the Appeals Council was denied on June 27, 2019.

Thus, the decision of the ALJ stands as the final decision of the Commissioner. See Sims v. Apfel,

530 U.S. 103, 107 (2000).




                                                     1
 Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 2 of 12 PageID #: 567



        II.    Facts

       The Court adopts Plaintiff’s Statement of Facts (Doc. No. 11-1) to the extent they are

admitted by the Commissioner (Doc. No. 12-1). The Court also adopts Defendant’s Statement of

Additional Facts. (Doc. No. 12-1). Together, these statements provide a fair and accurate

description of the relevant record before the Court. Additional specific facts will be discussed as

necessary to address the parties’ arguments.

        III.   Standards

       The Court’s role on judicial review is to determine whether the ALJ’s findings are

supported by substantial evidence in the record as a whole. Adkins v. Comm’r, Soc. Sec. Admin.,

911 F.3d 547, 550 (8th Cir. 2018); see also Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011).

Substantial evidence is less than a preponderance, but enough that a reasonable mind would accept

it as adequate to support the Commissioner’s conclusion. Sloan v. Saul, 933 F.3d 946, 949 (8th

Cir. 2019) (citing Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018) (per curiam)). The

Court may not reverse merely because substantial evidence exists in the record that would support

a contrary outcome or because the court would have decided the case differently. Chaney v. Colvin,

812 F.3d 672, 676 (8th Cir. 2016). A reviewing court must consider evidence that both supports

and detracts from the ALJ’s decision. Id. If it is possible to draw two inconsistent positions from

the evidence and one of those positions represents the Commissioner’s findings, the court must

affirm the decision of the Commissioner. Id. In other words, a court should “disturb the ALJ’s

decision only if it falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d 1126,

1131 (8th Cir. 2015). A decision does not fall outside that zone simply because the reviewing court

might have reached a different conclusion had it been the finder of fact in the first instance. Id.

The Court defers heavily to the findings and conclusions of the Social Security Administration.



                                                    2
 Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 3 of 12 PageID #: 568



Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015) (quoting Hurd v. Astrue, 621 F.3d 734, 738

(8th Cir. 2010)).

       To determine whether the ALJ’s final decision is supported by substantial evidence, the

Court is required to review the administrative record as a whole and to consider:

           (1) The findings of credibility made by the ALJ;
           (2) The education, background, work history, and age of the claimant;
           (3) The medical evidence given by the claimant’s treating physicians;
           (4) The subjective complaints of pain and description of the claimant’s physical
               activity and impairment;
           (5) The corroboration by third parties of the claimant’s physical impairment;
           (6) The testimony of vocational experts based upon prior hypothetical questions which
               fairly set forth the claimant’s physical impairment; and
           (7) The testimony of consulting physicians.

       Brand v. Sec’y of Dept. of Health, Educ. & Welfare, 623 F.2d 523, 527 (8th Cir. 1980);

see also Stamper v. Colvin, 174 F. Supp. 3d 1058, 1063 (E.D. Mo. 2016).

       The Social Security Act defines as disabled a person who is “unable to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The impairment

must be “of such severity that [the claimant] is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy, regardless of whether such work exists in the

immediate area in which he lives, or whether a specific job vacancy exists for him, or whether he

would be hired if he applied for work.” 42 U.S.C. § 1382c(a)(3)(B).

       The Commissioner has established a five-step process for determining whether a person is

disabled. 20 C.F.R. §§ 416.920(a), 404.1520(a). “If a claimant fails to meet the criteria at any step


                                                     3
 Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 4 of 12 PageID #: 569



in the evaluation of disability, the process ends and the claimant is determined to be not disabled.”

Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting Eichelberger v. Barnhart, 390 F.3d

584, 590-91 (8th Cir. 2004)).

       First, the claimant must not be engaged in “substantial gainful activity” (“SGA”). 20 C.F.R.

§§ 416.920(a), 404.1520(a). Second, the claimant must have a “severe impairment,” defined as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities.” 20 C.F.R. §§ 416.920(c), 404.1520(c). “The

sequential evaluation process may be terminated at step two only when the claimant’s impairment

or combination of impairments would have no more than a minimal impact on [his or] her ability

to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari,

250 F.3d 603, 605 (8th Cir. 2001)).

       If the claimant has a severe impairment, the ALJ must determine at step three whether any

of the claimant’s impairments meets or equals an impairment listed in the Regulations. 20 C.F.R.

§§ 416.920(d), 404.1520(d). If the claimant has one of, or the medical equivalent of, these

impairments, then the claimant is per se disabled without consideration of the claimant’s age,

education, or work history. Id.

       If the claimant’s impairment does not meet or equal a Listing, the ALJ must determine the

claimant’s residual functional capacity (“RFC”). See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00;

20 C.F.R. § 404.1520a(c)(3). RFC is an assessment of the claimant’s ability to perform sustained

work-related physical and mental activities in light of his impairments. SSR 96–8p. The relevant

mental work activities include understanding, remembering, and carrying out instructions;

responding appropriately to supervision and co-workers; and handling work pressures in a work

setting. 20 C.F.R. § 404.1545(c).



                                                     4
 Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 5 of 12 PageID #: 570



       At step four, the ALJ must determine whether, given his RFC, the claimant can return to

his past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv),

416.920(f); Perks v. Astrue, 687 F.3d 1086, 1091–92 (8th Cir. 2012). If the claimant can still

perform past relevant work, he will not be found to be disabled; if not, the ALJ proceeds to step

five to determine whether the claimant is able to perform any other work in the national economy

in light of his age, education and work experience. 20 C.F.R. §§ 416.920(a)(4)(v). If the claimant

cannot make an adjustment to other work, then he will be found to be disabled. 20 C.F.R.

§§ 416.920(a)(4)(v), 404.1520(a)(4)(v).

       Through step four, the burden remains with the claimant to prove he is disabled. Vossen v.

Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010). At step five, the burden shifts to the Commissioner

to establish that the claimant maintains the RFC to perform a significant number of jobs within the

national economy. Brock v. Astrue, 674 F.3d 1062, 1064 (8th Cir. 2012). “The ultimate burden of

persuasion to prove disability, however, remains with the claimant.” Harris v. Barnhart, 356 F.3d

926, 931 n. 2 (8th Cir. 2004); see also Stamper, 174 F. Supp. 3d at 1063.

        IV.     Decision of the ALJ

       The ALJ found Plaintiff had the severe impairment of schizophrenia, but that no

impairment or combination of impairments met or medically equaled the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 12-13). After considering

the entire record, the ALJ determined that Plaintiff has the RFC to perform a full range of work at

all exertional levels. (Tr. 14). However, Plaintiff should never be required to deal with the public,

and should be limited to simple, routine tasks with minimal changes in job setting or duties with

only occasional interaction with supervisors and co-workers. (Tr. 14). Based on the testimony of

the vocational expert (“VE”), the ALJ concluded, after considering Plaintiff’s age, education, work



                                                     5
 Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 6 of 12 PageID #: 571



experience and RFC, that there are jobs that exist in significant numbers in the national economy

that Plaintiff can perform. (Tr. 18). Thus, the ALJ found Plaintiff was not disabled as defined by

the Act. (Tr. 25).

        V.      Discussion

       In her sole issue on appeal, Plaintiff argues the ALJ erred in finding the VE’s opinions

regarding job incidence data reliable, resulting in the application of the wrong legal standard as set

forth in Biestek v. Berryhill, 139 S. Ct. 1148 (2019). (Doc No. 11 at 2).

       At Step Five, it is the Commissioner’s burden to “identify the types of jobs [a claimant]

could perform notwithstanding his disabilities” and to “ascertain whether those kinds of jobs

‘existed in significant numbers in the national economy.’ ” Biestek, 139 S. Ct. 1148, 1152 (2019)

(quoting 20 C.F.R. §§ 404.1560(c)(1), 416.960(c)(1)). See also Pearsall v. Massanari, 274 F.3d

1211, 1219 (8th Cir. 2001). For guidance on such questions, the ALJ often relies on vocational

expert testimony. Vocational experts must have specialized and current knowledge of “working

conditions and physical demands of various jobs; ... the existence and numbers of those jobs in the

national economy; and involvement in or knowledge of placing adult workers with disabilities into

jobs.” Biestek, 139 S. Ct. at 1152 (internal quotation marks omitted). In providing assessments,

vocational experts may rely on publicly available sources as well as data developed through their

own experiences and research. See id. at 1152 (citing Social Security Ruling, SSR 00–4p, 65 Fed.

Reg. 75760 (2000)).

       At the hearing, the VE opined there are jobs Plaintiff could perform, including a laundry

folder with approximately 105,000 jobs available nationally; a small product hand packer or

packager with approximately 700,000 jobs available nationally; and light janitorial type jobs with

approximately 800,000 jobs available nationally. (Tr. 52). Upon questioning by Plaintiff’s counsel,

the VE identified “Research by the Bureau of Labor Statistics” as her source for the job numbers
                                                      6
    Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 7 of 12 PageID #: 572



provided and stated that this information was published on-line. (Tr. 53) The VE was unable to

identify the specific website, but stated it was under the Bureau of Labor Statistics and listed under

publications and databases. (Id.). When asked if she drew the numbers cited directly from that

information or if she made any alterations to the numbers, the VE responded that she “may make

alterations to the numbers” based on changes in unemployment statistics. (Id.). The VE added that

because the jobs are typically clustered, she usually adjusts the numbers to reflect the portion of

the jobs she thinks match the DOT Code she is using. (Tr. 53). The VE confirmed that her

testimony was consistent with the Dictionary of Occupational Titles and Selected Characteristics

of Occupations, but stated that because the DOT does not address off-task behavior, her opinion

that there would be no jobs for an individual who is off task more than ten percent of the workday

due to mental health symptoms was based upon her experience in job placement and job analysis.

(Tr. 54).

         Plaintiff’s counsel did not object to the VE’s opinions during the hearing. Instead, counsel

raised her objection in a representative’s brief arguing that the VE’s testimony as to other available

work and job incidence data is less than substantial evidence to support the ALJ’s findings. (Tr.

209-211, 215). In her decision, the ALJ overruled the objection, finding that because Plaintiff’s

counsel had ample opportunity to cross-examine the VE during the hearing, it was inappropriate

to raise such an objection post-hearing. 1 (Tr. 19). The ALJ further found the VE’s job information

reliable. (Id.).

         Plaintiff argues that under Biestek, the ALJ must scrutinize the basis of a VE’s opinion for

indicia of reliability in every case – a high bar for substantial evidence that she contends was not




1
 Plaintiff argues she was entitled to make her objection after the hearing (Doc. No. 11 at 6-7). Regardless
of the merits of her argument, the ALJ in fact considered and ruled on her objection.
                                                        7
 Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 8 of 12 PageID #: 573



met in this case. The Commissioner maintains that Plaintiff’s reliance on Biestek is misplaced.

The Court agrees.

       In Biestek, a former construction worker applied for social security disability benefits,

claiming that due to mental and physical disabilities, he was unable to continue working. The SSA

and the ALJ held a hearing and heard testimony from a VE. The VE testified as to jobs Biestek

could or could not perform and the availability of such jobs in the market. The VE was questioned

on the factual basis of her conclusions which, as she explained, were the product of her individual

work and market surveys. When Biestek’s counsel requested a copy of the surveys, the VE

responded that she wished to keep them confidential because they were part of her client files. The

ALJ indicated he would not require the VE to produce the files and Biestek’s counsel asked no

further questions about the basis for the VE’s numbers.

       Following the hearing, the ALJ denied Biestek’s application in part, concluding that his

disabilities should not have prevented a successful adjustment to other work. The ALJ based his

conclusion on the VE’s testimony about the availability of sedentary unskilled occupations in the

economy. Biestek sought review in federal court. The primary point raised on appeal was the VE’s

refusal to provide her factual basis. In fact, while the parties seemingly agreed that an expert’s

testimony may constitute substantial evidence even when presented without supporting data, the

conflict centered on the question of whether a refusal to produce the existing studies and data after

a specific request to do so was sufficient to discredit the expert’s testimony as a whole. The District

Court rejected this argument and the Sixth Circuit affirmed.

       The Supreme Court held that the VE’s refusal to provide the data underlying her opinion

upon the claimant’s request does not categorically preclude the testimony from constituting

“substantial evidence.” The Court explained that in determining whether an agency determination



                                                      8
 Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 9 of 12 PageID #: 574



is supported by substantial evidence, a court “looks to an existing administrative record” and

determines whether it contains “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” 139 S. Ct. at 1154. The Court rejected Biestek’s argument that

the refusal to provide data always interferes with effective cross-examination or that the absence

of such testing always requires treating an opinion as unreliable, stating, “even without data, an

applicant may probe the strength of testimony by asking an expert about (for example) her sources

and methods – where she got the information at issue and how she analyzed it and derived her

conclusions.” Id. at 1156. The Court found that the issue of whether a VE’s testimony constitutes

substantial evidence must be determined on a case-by-case basis, taking “into account all features

of the [VE]’s testimony, as well as the rest of the administrative record,” while defer[ing] to the

presiding ALJ, who has seen the hearing up close.” Id. at 1157. In many cases, where the expert is

qualified and presents cogent testimony that does not conflict with other evidence in the record,

“the expert’s testimony still will clear (even handily so) the more-than-a-scintilla threshold” even

when the expert declines to provide the underlying data. Id.

       After consideration of the evidence in the record in light of the factors discussed in Biestek,

the Court finds substantial evidence to support the ALJ’s reliance on the VE’s testimony. The VE’s

resume indicates she has more than thirty years of relevant experience working as a vocational

rehabilitation counselor and consultant, and is a certified rehabilitation counselor, disability

management specialist, and licensed professional counselor. (Tr. 201-202). Indeed, Plaintiff’s

counsel had no objections to the VE’s professional qualifications. (Tr. 50-51). The VE cogently

and thoroughly answered all of the questions put to her by the ALJ and by Plaintiff’s lawyer. (Tr.

51-54). The VE testified about the sources on which she relied, and Plaintiff’s counsel had the

opportunity to cross-examine the VE about her sources and methodology. (Tr. 53-54). Moreover,



                                                     9
Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 10 of 12 PageID #: 575



unlike the expert in Biestek, the VE here did not decline to supply her underlying sources; rather,

she merely stated that she was unable to identify the specific website from which she drew her

numbers. 2 Plaintiff’s counsel did not submit any post-hearing evidence that undermined the VE’s

testimony. Nothing in the record before the ALJ conflicted with anything in the VE’s testimony

regarding the jobs available to someone with Plaintiff’s RFC. On these facts, the Court concludes

there was sufficient evidence from which a “reasonable mind” could conclude that the VE’s

testimony was reliable and that the Commissioner had met his burden of showing that there are

jobs that exist in significant numbers in the national economy that Plaintiff could perform.

        The Court notes that Plaintiff has cited no cases holding that similar evidence is not

sufficient to support an ALJ’s Step Five finding, nor has the Court’s own research revealed any.

To the contrary, many post-Biestek cases have found similar or less convincing VE evidence to

constitute substantial evidence. Hayden v. Saul, No. 4:19-CV-187-SPM, 2020 WL 888002, at *7–

12 (E.D. Mo. Feb. 24, 2020) (citing Grome v. Comm’r, No. 8:18-CV-2084-T-MCR, 2019 WL

4594597, at *2-*5 (M.D. Fla. Sept. 23, 2019) (affirming the ALJ’s reliance on testimony regarding

job numbers even where the plaintiff argued that they appeared to be grossly overstated even to a

layperson and the numbers were inconsistent with job numbers in the Occupations Employment

Statistics publication; noting that the plaintiff’s attorney had stipulated to the VE’s qualifications

and had not questioned the job numbers cited or the methodology on which the ALJ relied and that

“there is no requirement that an ALJ independently investigate and resolve conflicts between a

VE’s testimony and information provided by the OES regarding job availability figures”); Dahl v.


2
  As the Commissioner notes in his brief, the SSA regulations establish that Bureau of Labor Statistics data
is an acceptable source, 20 C.F.R. § 416.966(d), and VE testimony citing to the BLS has been found to be
substantial evidence in support of Step Five findings, see Adkins v. Berryhill, No. 4:16CV376 PLC, 2018
WL 950209, at *6 (E.D. Mo. Feb. 20, 2018) (finding ALJ did not err in adopting vocational expert’s
testimony based on BLS data).


                                                        10
Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 11 of 12 PageID #: 576



Saul, Civ. No. 18-C-676, 2009 WL 4239829, at *4 (E.D. Wis. Sept. 6, 2019) (rejecting the

plaintiff’s argument that the VE’s testimony was without adequate reliable foundation where the

VE testified about the numbers of certain light-work jobs the claimant could perform without the

use of one arm, then testified that to obtain those numbers she looked at information from the U.S.

Department of Labor, Bureau of Labor Statistics, the estimate numbers per SOC code, and

information from Job Browser Pro, and made the best assessment as to which numbers seemed

most appropriate; the court stated, “not only did [the claimant’s] attorney not ask the VE for the

supporting documentation, he elected not to even cross examine her. The VE’s testimony thus

stood not only unrefuted but unchallenged. Under these circumstances, the ALJ was entitled to

rely on it in reaching his conclusion.”); Gomez v. Berryhill, 2019 WL 5680841, Civ. Action No.

3:18-CV-11738, at *7-*9 (E.D. Mich. June 11, 2019) (holding that the VE’s testimony about the

jobs the plaintiff could perform constituted substantial evidence even where the VE admitted, on

cross-examination, that the DOT was “antiquated” and that he did not have specific knowledge

that the jobs identified still existed in the national economy; noting that the VE had testified that

he was familiar with jobs that exist in the national economy, that he had extensive experience in

job placement, and that the DOT was the relied-upon standard in his industry), report and

recommendation adopted, 2019 WL 3491621 (E.D. Mich. Aug. 1, 2019); Tina E. v. Berryhill, No.

1:17-cv-00649, 2019 WL 3229196, at *17-*18 (W.D. N.Y. July 18, 2019) (rejecting the plaintiff’s

argument that the ALJ erred by relying on a VE’s testimony regarding job numbers and finding

that substantial evidence supported the ALJ’s Step Five finding where the VE testified that there

were 8,830 surveillance system monitor jobs “but did not disclose how she made that

determination”).




                                                     11
Case: 4:19-cv-02126-JAR Doc. #: 14 Filed: 04/27/20 Page: 12 of 12 PageID #: 577



        VI.    Conclusion

       For these reasons, the Court finds substantial evidence to support the ALJ’s reliance on the

VE’s testimony at Step Five.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED without prejudice.

       A separate Judgment will accompany this Memorandum and Order.

Dated this 27th day of April, 2020.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                   12
